Citation Nr: 0611329	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than November 5, 
2002, for the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that awarded a TDIU, effective from November 5, 2002.  

In August 2004 the veteran, sitting at the RO, testified via 
video-conference, before the undersigned sitting at the 
Board's central office in Washington, DC.


FINDING OF FACT

The objective and competent evidence of record demonstrates 
that prior to November 5, 2002, the veteran did not meet the 
schedular criteria for a TDIU, and there was no evidence to 
warrant an extraschedular rating.


CONCLUSION OF LAW

An effective date prior to November 5, 2002, for the award of 
a total rating based upon individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.400, 3.341, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 2003 rating decision from which the current 
appeal originates.  In April 2003, the RO received the 
veteran's earlier effective date claim.  The veteran was 
provided with a statement of the case in April 2004, which 
addressed the earlier effective date issue, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  Since the issue in this case 
(entitlement to assignment of an earlier effective date) is a 
downstream issue from that of entitlement to a TDIU, another 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  See also Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet App, March 3, 2006).

In June 2003, prior to the July 2003 rating decision which 
granted an increased rating for service-connected bilateral 
hearing loss and a TDIU, the RO provided adequate notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.  The Board finds that VA 
complied with the notice requirements of the VCAA.  38 
U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. at 120-21; Huston v. Principi, 17 Vet. App. 195 
(2003). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VA General Counsel has issued a precedent opinion 
interpreting the United States Court of Appeals for Veterans 
Claims (Court's) decision in Pelegrini.  In essence, and as 
pertinent herein, the General Counsel endorsed the notice 
requirements noted above, and held that, to comply with VCAA 
requirements, the Board must ensure that complying notice is 
provided unless the Board makes findings regarding the 
completeness of the record or as to other facts that would 
permit [a conclusion] that the notice error was harmless, 
including an enumeration of all evidence now missing from the 
record that must be a part of the record for the claimant to 
prevail on the claim.  See VAOPGCPREC 7-2004 (July 16, 2004). 

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed herein.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records: VA and 
private treatment records as well as VA compensation 
examination reports and a transcript of the veteran's 
testimony at a Board hearing, as well as written statements 
on his behalf.  The veteran has not alleged that there are 
any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As the Board concludes below, the preponderance of the 
evidence is against the veteran's claim of for an earlier 
effective date for a TDIU; any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, supra.

II. 	Earlier Effective Date for the Grant of a TDIU

As noted above, the veteran seeks a date earlier than 
November 5, 2002, for the award of his TDIU.  In this case, 
the veteran testified that the effective date for the award 
of his TDIU should be October 6, 1993.  Essentially, the 
veteran contends that his hearing loss disability caused him 
to stop working as a realtor and real estate instructor in 
1992.  

The record reflects that, in April 1992, the RO received the 
veteran's claim for an increased rating for his service-
connected bilateral hearing loss.  At that time, the 
veteran's hearing loss disability was assigned a 20 percent 
evaluation, effective from January 14, 1960 and he had no 
other compensable disability.  In statements received in 
1991, the veteran asserted that his service-connected hearing 
loss disability prevented him from completing his college 
courses and caused him to be unable to work.  The veteran 
reported that he last worked on October 31, 1991, formerly as 
a self-employed shop owner.  In a September 1992 rating 
action, the RO continued the 20 percent evaluation for the 
veteran's hearing loss disability.  The veteran was notified 
of the RO's action in a September 1992 letter and did not 
file a timely appeal.

In September 1993, the RO received the veteran's formal claim 
for a TDIU based upon his service-connected hearing loss 
disability, in which he said that he was filing a notice of 
disagreement (NOD) with the RO's September 1992 rating 
action.  In a December 1993 letter, the RO advised the 
veteran that his NOD was not filed within one year of the 
date of its notice letter to him and the decision was final.

In December 1993, the veteran submitted a new claim for an 
increased rating for his service-connected bilateral hearing 
loss and again claimed a TDIU.

In a May 1994 rating action the RO denied the veteran's claim 
for a TDIU and confirmed and continued the previously 
assigned 20 percent rating.  The veteran perfected an appeal 
of the RO's action.  In May and September 1998 rating 
decisions, the RO continued to deny the veteran's claim for a 
TDIU.  In a November 1999 decision, the Board granted a 40 
percent evaluation for the veteran's bilateral hearing loss, 
and denied his claim for a TDIU.  The veteran appealed the 
Board's determination to the Court that, in February 2001, 
vacated and remanded the Board's decision.  In May 2003, the 
Board remanded the veteran's claims to the RO that, in July 
2003, granted his claims, effective from November 5, 2002.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

Despite the history of the appellant's claim for a TDIU 
leading to the instant decision, it is evident that this 
appeal as to the effective date assignable for his TDIU rests 
on two separate, relatively simple determinations.  See 38 
C.F.R. § 3.400(o)(1), (2).  First, there needs to be a 
finding as to the date on which the appellant initiated his 
TDIU claim by formal or informal claim.  Second, there needs 
to be a finding regarding on what date the appellant's 
entitlement to a TDIU arose, that is, at what point in time 
did his service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation?  See 38 U.S.C.A. §§ 5110, 5111(b); 38 C.F.R. §§ 
3.151, 3.400(o), 4.15, 4.16.

The veteran seeks an effective date earlier than November 5, 
2002, for the award of a TDIU, and argues that the proper 
date for the award should be in October 1993, when he argues 
that he was rendered unemployable by his hearing loss 
disability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's current 
formal claim for TDIU on October 6, 1993.  As with a 
schedular rating, the Board may look to the evidence 
regarding his service-connected disabilities dated during the 
one-year period prior to his claim, to determine whether it 
was "ascertainable that an increase in disability had 
occurred."  38 C.F.R. § 3.400(o)(2).

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. See Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the 
criteria include both objective and subjective standards.  It 
was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (Dec. 27, 1991).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough for a TDIU.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and retain employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can actually find employment.  See Van Hoose v. Brown, supra.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. Marginal employment may also be held to exist, on 
a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

As noted above, a claim for TDIU is, in essence, a claim for 
an increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).

The date of VA medical reports may be used to establish the 
effective date of entitlement to an increased rating in a 
case where service connection is already established.  See 38 
C.F.R. § 3.157(b)(1) (2004).  Although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
pursuant to 38 C.F.R. § 3.155(a), even an informal claim for 
VA benefits "must identify the benefit sought."  Brannon v. 
West, 12 Vet. App. 32, 35 (1998). 

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran submitted evidence of a medical disability and made a 
claim for the highest rating possible, and had also submitted 
evidence of unemployability.  The U.S. Court of Appeals for 
the Federal Circuit held that the submitted evidence had 
sufficiently identified the benefit sought under 38 C.F.R. § 
3.155(a) and that VA was obliged to treat the evidence of 
unemployability as a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  Id. at 1384.

In this case, as noted above, the veteran's claim for a TIDU 
was received by the RO in 1993, and was denied in a May 1994 
RO decision.  His subsequent claims for TDIU were denied by 
the RO in rating decisions in May and September 1998.

In its November 1999 decision, the Board granted an increased 
evaluation to 40 percent for bilateral hearing loss and 
denied entitlement to a TDIU.  The veteran appealed this 
decision to the Court.  The January 2001 Joint Motion for 
Remand indicated that a remand was required because the Board 
did not provide adequate reasons and bases for its decision, 
including an adequate discussion of entitlement to 
extraschedular consideration.

By Order dated in February 2001, the Court granted the motion 
for remand and vacated that part of the Board's decision 
which denied 1) an evaluation in excess of 40 percent for 
bilateral hearing loss; and 2) entitlement to TDIU.  The case 
was remanded to the Board for further consideration.  Upon 
review of the claims file, the Board determined that further 
development was required to properly evaluate the veteran's 
claims and remanded his case to the RO in May 2003.  

As noted, in the July 2003 rating decision, the RO concluded 
that an effective date of November 5, 2002, was warranted for 
the award of a TDIU.  In reaching this decision, the RO 
considered the objective medical evidence of record and 
concluded the medical evidence did not establish entitlement 
to a 60 percent rating for the veteran's service-connected 
hearing loss prior to the November 5, 2002, the date of a VA 
audiology examination.  

The Board finds it is not factually ascertainable that the 
veteran was unemployable because of his service-connected 
disabilities in the year prior to the RO's receipt of the 
TDIU claim on October 6, 1993.  See 38 C.F.R. § 3.400(o)(2). 

In essence, a review of all the evidence indicates the 
veteran may indeed have been unemployable for many years 
prior to November 5, 2002, but the evidence does not 
factually establish that within that one-year period he 
underwent an increase in disability factually demonstrating 
on a specific date within that year he was unemployable 
because of his service-connected hearing loss.  Therefore, 
there is no basis in VA law by which an earlier effective 
date may be awarded.

There is little doubt that the veteran believes that he was 
totally disabled since 1993. However, the issue before the 
Board is whether he was unemployable due solely to his then 
service-connected hearing loss disability.  See Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993) (entitlement to a TDIU 
must be established solely on the basis of impairment arising 
from service-connected disorders).

The Board finds that the objective evidence of record 
preponderates, under the law, against a finding that an 
effective date earlier than November 5, 2002, is warranted 
for the award of a TDIU.  

In rating hearing loss disabilities, the scheduler criteria 
are specific, and the veteran's hearing loss during the 
rating period has not been shown to be of sufficient severity 
to warrant higher than a 20 percent schedular rating prior to 
November 2002.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992) (assignment of disability ratings for hearing 
impairment is derived by mechanical application of Rating 
Schedule to numeric designations after audiometric 
evaluations).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110 
(2001).  See 64 Fed. Reg. 25,208-209, codified at 38 C.F.R. § 
4.85-4.87 (2005).  The Board finds that the change in the 
pertinent regulation was not a substantive change as 
applicable to this rating the veteran's hearing loss 
disability.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendments discussed 
above have a specified effective date without provision for 
retroactive application, the amendments may not be applied 
prior to their effective date.  As of the effective date, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the Board's May 2003 remand, and the RO 
in the December 1999 and July 2003 rating decisions and April 
2004 statement of the case, addressed both sets of 
amendments.  Therefore, the Board may also consider these 
amended criteria without first determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. at 392-94.

The probative medical evidence of record shows that the 
veteran first met the requisite disability rating for a TDIU 
in November 2002.  VA outpatient treatment records dated 
since 1992 reveal hid extensive treatment for hypertension, 
chronic atrial fibrillation with multiple elective 
cardioversions, high cholesterol, impotence, coronary artery 
disease, eye complaints, depression, with only notations of a 
history of decreased hearing, right ear deafness, and hearing 
aid evaluations.  

In a letter dated in November 1993, the veteran's treating 
physician, W.P.K., M.D., noted the veteran's belief that his 
hearing loss rendered him unable to obtain a job in sales and 
that he was precluded from other hiring opportunities in this 
field.  The Board notes that the physician did not opine that 
the veteran was unemployable, but only that the veteran's 
hearing loss disability interfered with his efficiency and 
effectiveness as a salesman.  

In a VA audiology examination report dated in January 1994, 
the VA examiner noted good inter-test consistency in both 
ears.  The examiner reported Level XI hearing in the right 
ear and Level I hearing in the left ear.  Use of bilateral 
hearing aids was also noted.  While these findings result in 
a 10 percent evaluation, in the May 1994 rating action, the 
RO, nevertheless, continued the previously assigned 20 
percent evaluation for the veteran's service-connected 
hearing loss, and denied entitlement to a TDIU.  

In VA audiology examination reports dated in January 1996 and 
July 1998, the VA examiner noted Level XI hearing in the 
right ear with Level II hearing in the left ear.  Again, 
those findings resulted in a 10 percent evaluation.  However, 
as explained in the September 1996 supplemental statement of 
the case, the RO continued the previously assigned 20 percent 
evaluation, that was in effect since January 1960.  

Pursuant to the Board's November 1999 decision, the RO in a 
December 1999 rating action assigned a 40 percent disability 
evaluation for service-connected hearing loss, effective from 
June 10, 1999, the effective date of the new regulations 
pertaining to rating hearing impairment.  38 C.F.R. § 4.86a, 
Table VIa. 

Then, the veteran underwent VA examination in November 2002.  
The examiner reported findings of Level XI hearing in the 
right ear with Level III in the left ear.  Puretone 
thresholds in the left ear at the specified frequencies were 
75, 75, 80, and 85, respectively.  Under the revised 
38 C.F.R. § 4.86 (a) and (b), the veteran had Level VII 
hearing loss in the left ear, that equated to a 60 percent 
evaluation.

Thereafter, in the July 2003 rating decision, the RO granted 
service connection for tinnitus, assigned a 10 percent 
disability evaluation effective from January 1994, and a 60 
percent evaluation for the veteran's service-connected 
hearing loss and a TDIU, both effective from November 5, 
2002, the date of the recent VA audiology examination.

Hence, prior to November 5, 2002, the veteran did not meet 
the threshold percentage criteria for a TDIU set out in 38 
C.F.R. § 4.16(a).  Therefore, a total rating may be assigned 
only if the record establishes an exceptional case in which 
his service-connected disabilities nonetheless render him 
unemployable.  The Board concludes that those disabilities in 
their totality did not reflect an exceptional case so as to 
have rendered him unemployable prior to November 5, 2002.

It is clear from the medical evidence that the provisions of 
38 C.F.R. § 4.86 cannot be applied any earlier than the 
effective date of the change in the law, and it was not 
factually ascertainable that the veteran was totally 
unemployable due to service-connected disabilities prior to 
November 5, 2002.  

Though the veteran claimed unemployability due to his 
service-connected hearing loss disability, it is unclear that 
the veteran was unable to work solely due to service-
connected disability.  The bulk of the VA medical evidence 
dated since 1993 reflects his treatment for a variety of 
health concerns, with only notations of a history of hearing 
loss and hearing aid maintenance.  The evidence, in 
aggregate, simply does not establish that the veteran was 
totally unemployable as a result of his service-connected 
disabilities prior to November 5, 2002.  

The Board now turns to the issue of extraschedular 
consideration for a TDIU addressed in the November 2003 
Decision Review Officer (DRO) Conference Report and by the 
Court through the January 2001 Joint Remand and February 2001 
Order.  Upon review of the record dated since 1992, the Board 
concludes that there is no evidence of an exceptional or 
unusual disability hearing loss picture with related factors, 
such as marked interference with employment or frequent 
periods of hospitalization, so as to warrant referral of the 
case to appropriate VA officials for consideration of an 
extra schedular rating under 38 C.F.R. § 3.321(b)(1) (2005); 
see Shipwash v. Brown, 8 Vet. App. 218 (1995). 

While the veteran has testified that he last worked in 1991 
or 1992 due to his service-connected hearing loss disability, 
the record does not reflect that the veteran was hospitalized 
for his hearing loss.  Further, there is no evidence 
revealing that his condition caused marked interference with 
employment, e.g., employers' statements or sick leave 
records.  The Board acknowledges the November 1993 letter 
from the veteran's treating physician, to the effect that the 
veteran's hearing problem "would interfere with efficiency 
and effectiveness as a salesman."  While the veteran's 
hearing loss disability may cause some impairment in his 
daily activities, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  

More importantly, nothing in his physician's letter, or in 
any of the other objective evidence of record, even suggests 
that the veteran was unable to obtain and maintain 
substantially gainful employment in another field due to his 
service-connected hearing loss.  While the veteran's hearing 
loss may have affected his ability to work as a salesman, 
there is no evidence to suggest his service-connected hearing 
loss precluded him from working in other vocations in which 
he could use his other talents and mental and physical 
capabilities.
 
Based on the record, the Board finds that the veteran was not 
entitled to higher schedular ratings under 38 C.F.R. § 4.86, 
Diagnostic Code 6100 and that the ratings in effect since 
1992 adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected hearing loss.  See 38 C.F.R. 
§ 4.1; Van Hoose v. Brown, 4 Vet. App. at 363 (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
were not met and, as such, do not warrant a finding for an 
earlier effective date for a TDIU in this case.

The Board has carefully considered the veteran's statements 
submitted in support of his most recent claim for an earlier 
effective date for the award of a TDIU.  Although the 
veteran's statements are probative of his symptomatology and 
his earnings and efforts to find work, they are not competent 
or credible evidence of his level of disability or his actual 
ability to work as related to his service-connected 
disabilities.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  The veteran, on his own, lacks the 
medical expertise to establish his unemployability due to his 
service-connected disabilities.

To recap, in this case the veteran claimed an increased 
rating for his service-connected hearing loss that was 
previously assigned a 20 percent evaluation.  In an 
unappealed September 1992 decision, the RO denied a rating in 
excess of the previously assigned 20 percent disability 
evaluation.  In December 1993, he submitted a new claim for 
an increased rating.  Thereafter, the RO confirmed and 
continued the 20 percent evaluation for hearing loss and 
denied the claim for a TDIU in a May 1994 decision.  The 
veteran appealed the RO's action and, after additional 
procedural and evidentiary development, in a November 1999 
decision, the Board granted a 40 percent evaluation for 
hearing loss and denied his TDIU claim.  The veteran appealed 
the Board's action to the Court that vacated and remanded the 
decision in February 2001.  In May 2003, the Board remanded 
the veteran's case to the RO who, upon review of the 
additional evidence added to the record, in July 2003 granted 
a 60 percent disability rating for the service-connected 
hearing loss and a TIDU, both effective from November 5, 
2002, the date of the VA audiology examination that showed 
clinical findings to warrant the assigned disability rating.

Thus, an accurate reading and application of the Combined 
Ratings Table makes it readily apparent that the veteran met 
the schedular criteria for a TDIU, as concluded by the RO, on 
November 5, 2002, and no earlier, see 38 C.F.R. § 4.25 
(2005), and there was no evidence to warrant an 
extraschedular rating.  Thus, an effective date earlier than 
November 5, 2002, for the award of a TDIU is not warranted.


ORDER

An effective date earlier than November 5, 2002, for the 
award of a TDIU is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


